Citation Nr: 9926241	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-19 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel







INTRODUCTION

The veteran had active Naval service from June 1997 until 
April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Boise, Idaho.


FINDING OF FACT

The competent and probative medical evidence of record shows 
that the veteran's low back strain is related to Naval 
service. 


CONCLUSION OF LAW

The veteran's low back strain was incurred in active Naval 
service.  U.S.C.A. § 1110 (West 1991);  38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will discuss the 
relevant law and VA regulations.  The factual background of 
this case will then be reviewed, followed by an analysis of 
the issue on appeal.  

Relevant law and regulations

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110,  38 C.F.R. § 3.303(a).  When a 
chronic disease is shown in service so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  In order to show 
a chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  
38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.  If 
evidence fails to establish the chronicity provision, a claim 
may still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997);  see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Factual Background

The August 1996 pre-enlistment examination indicated that the 
veteran's spine and other musculoskeletal functions were 
normal.  The March 1998 discharge examination report also 
evaluated the veteran's spine and musculoskeletal functions 
as normal.  At discharge, the veteran reported that he had or 
had had recurrent back pain; the examiner noted backache on 
the medical report. 
During a July 1998 VA medical examination, the veteran 
complained of constant low back pain, which began in June 
1997 during boot camp.  The veteran denied any prior trauma 
or motor vehicle accident.  The examiner provided a diagnosis 
of low back strain, and indicated that the veteran's history 
and medical examination were consistent with low back muscle 
strain.

Analysis

The veteran claims that he suffers from a low back disability 
as the result of 
Naval service.

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990). A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 126 
F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In this case, the veteran complained of back pain at 
discharge from Naval service.  The record contains a current 
diagnosis of low back strain, and medical evidence, in the 
form of a July 1998 VA examination report, suggesting a nexus 
between the veteran's low back strain and his Naval service.  
Therefore, the veteran's claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  

Once a claim is determined to be well grounded, the statutory 
duty to assist the veteran in the development of his claim 
attaches.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In this regard, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained, and no further 
assistance is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a) 
(1998).  The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is in 
support of or against the claim.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If the preponderance of the evidence is 
against the claim, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service records show that the veteran entered Naval service 
with no spine or other musculoskeletal problems.  He 
indicated that he had recurrent back pain upon discharge from 
Naval service; this was noted on his discharge physical 
examination.  The veteran filed his claim for benefits for a 
low back disorder less than two months after the date of the 
discharge examination report.  Only three months after 
service, a VA examiner diagnosed low back strain consistent 
with the veteran's history of back pain during service.  


The Board believes that the facts of this case lead to the 
conclusion that continuity of symptomatology has been shown 
with respect to the veteran's back disorder.  See38 C.F.R. §  
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  The 
Board further notes that no evidence of record shows any 
intercurrent injuries that caused the veteran's low back 
disorder following service.  Nor is there any other evidence 
of record to refute a connection between the veteran's low 
back disorder and Naval service.  

For the foregoing reasons, the Board concludes that the 
competent and probative medical evidence of record shows that 
the veteran's currently diagnosed low back strain had its 
onset during Naval service.  The veteran's claim of 
entitlement to service-connection for a low back strain is 
accordingly granted.


ORDER

Service connection for a low back strain is granted.


REMAND

Upon induction into the Naval service, the veteran's 
psychiatric status was evaluated as normal.  During service, 
the veteran underwent a psychiatric evaluation and was 
diagnosed with a personality disorder, resulting in his 
discharge from the Navy.

Less than one month after discharge, the veteran filed a 
claim for entitlement to service connection for a 
psychological disorder.  In connection with this claim, the 
veteran was afforded a VA psychiatric evaluation in July 
1998.  Although that VA examination was conducted shortly 
after the veteran's service discharge, the examiner diagnosed 
major depressive disorder, with mood congruent psychotic 
features, and dysthymic disorder, in addition to a 
personality disorder.  In the July 1998 report, the examiner 
indicated that more likely than not the veteran's dysthymia 
and personality disorder pre-existed service, and that signs 
and symptoms of the veteran's pre-existing mental disorders 
were exacerbated by in-service experiences.  

The basis for the VA examiner's conclusion that the veteran's 
dysthymic disorder pre-existed service is unclear, as the 
veteran's Naval medical records are devoid of such diagnoses 
and no pre-service records appear to have been reviewed.  The 
Board, therefore, cannot determine which of the multiple 
diagnoses is appropriate, and remands this case to determine 
what psychiatric disorder(s) the veteran currently has and to 
clarify the etiology of any disorder(s).

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, the Board is remanding this case for the 
following actions:

1.  The RO should request the veteran to 
provide a 
detailed statement of his medical 
history, to include names and addresses 
of all health care providers who ever 
evaluated or treated him for any illness, 
physical or psychiatric, including prior 
to and after service.  After securing any 
necessary releases, the RO should attempt 
to obtain copies of any identified 
records for association with the 
veteran's claims folder.
 
2. After receiving any pertinent 
information, the RO
should schedule the veteran for an 
examination by a psychiatrist what has 
not previously examiner or treated the 
veteran.  The psychiatrist should be 
asked to determine the diagnosis of any 
existing psychiatric disabilities.  The 
psychiatrist should review the available 
evidence and determine, to the extent 
possible, the etiology of any identified 
psychiatric disability.  If the pre-
service existence of a psychiatric 
disability is indicated by the evidence 
of record, the examining psychiatrist 
should determine whether any such pre-
existing disability was aggravated by 
service.  A copy of the report of the 
examination should be associated with the 
veteran's claims folder.

3.  After the development requested above 
has been 
completed to the extent possible, the RO 
should again review the record and 
conduct any additional development which 
is deemed to be necessary, at their 
discretion.  

4.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for a psychiatric disorder.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals







